TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-09-00038-CR



                                     Sarafia Walker, Appellant

                                                  v.

                                    The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
            NO. 63544, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                               MEMORANDUM OPINION


                   Sarafia Walker pleaded guilty to burglary of a habitation and was sentenced to

ten years in prison, probated for ten years, plus payment of a $1,000 fine, $150 in restitution, and

all court costs.

                   Appellant’s court-appointed attorney has filed a motion to withdraw and a brief

concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738, 744-45 (1967), by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds to be advanced. See also Penson v. Ohio,

488 U.S. 75, 80-81(1988); High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978). Appellant

was sent a copy of counsel’s brief and was advised of his right to examine the appellate record and

to file a pro se brief. No pro se brief has been filed.
               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

               Affirmed.




                                              G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Affirmed

Filed: June 24, 2009

Do Not Publish




                                                 2